Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 14, 1989, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was denied a fair trial because of the admission of a hearsay statement by his mother. The arresting officer testified that on September 10, 1987, six days after the assault, he had asked the defendant’s mother to notify him when the defendant came home. The mother said that she had not seen the defendant since September 5, 1987, but would tell him to call the officer when she saw him. On September 12, the defendant and his mother appeared at the precinct. The admission of the mother’s statement did not in any way prejudice the defendant. Moreover, any error was harmless in light of the overwhelming evidence of the defendant’s guilt, which included the testimony of two eyewitnesses who either knew the defendant or had previously seen him in the community and identified him as the assailant (see, People v Crimmins, 36 NY2d 230, 241; People v Bradford, 163 AD2d 401).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.